Exhibit 10.17

AMENDMENT #11 TO

VMWARE DISTRIBUTOR AGREEMENT

This Amendment, dated June 5, 2008 (the “Effective Date”), is being made to the
VMware Distributor Agreement dated May 17, 2002 (VMware Contract #1322) (the
“Agreement”) by and between Ingram Micro Inc. (“Distributor”) and VMware, Inc.
(“VMware”).

This Amendment shall become part of and subject to the terms and conditions of
the Agreement which, except as modified herein, remains unchanged and in full
force and effect. In the event of any conflict between the terms of this
Amendment and the Agreement, the terms of this Amendment shall govern. All terms
not otherwise defined herein shall have the meaning ascribed to them in the
Agreement.

WHEREAS, the parties desire to amend the provisions of the Agreement; and

WHEREAS, the parties may amend the Agreement by a mutual written agreement;

NOW, THEREFORE, in consideration of the foregoing recitals, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound hereby, the undersigned parties
agree as follows:

 

 

The parties agree to amend the Agreement with the addition of Section 14 as
follows:

 

14. Market Development Fund (MDF) Programs: Distributor may participate in
VMware’s Distributor MDF Program and Regional MDF Program subject to the
following terms:

 

  (a) Distributor acknowledges that Distributor has reviewed and agreed to the
then-current Distributor MDF and Regional MDF Guidelines and policies and
Qualifying Expenses Document (“MDF Guidelines”) located on the VMware website at
http://www.vmware.com/partnercentral or designated successor VMware site
(“VMware Partner Website”).

 

  (b) Distributor acknowledges that Distributor has reviewed and agreed to the
then-current rules and approved Distributor MDF and Regional MDF activity list
referenced in the then-current VMware Guidelines posted on the VMware Partner
Website.

 

  (c) The MDF Guidelines may be modified from time to time by VMware with thirty
(30) days prior written notice to Distributor. Distributor agrees to review
these guidelines regularly to understand the then-current requirements and
benefits. If any modification by VMware to the MDF Guidelines is unacceptable to
Distributor, Distributor’s sole and exclusive remedy shall be to elect not to
participate in the applicable MDF Program(s).

 

 

By execution hereof, the signers certify they have read and agree to be bound by
this Amendment and are duly authorized to execute this Amendment on behalf of
the parties.

 

Ingram Micro Inc.

     VMware, Inc. By:  

Jodi Honore

     By:  

Michael A. Bartz

Name:  

/s/ Jodi Honore

     Name:  

/s/ Michael A. Bartz

Title:  

VP, Vendor Management

     Title:  

Sr. Contracts Manager

Date:  

July 29, 2008

     Date:  

July 24, 2008